Citation Nr: 1536293	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel





INTRODUCTION

The Veteran served on active duty from August 1983 to August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the appellant submitted additional evidence after the statement of the case was issued, in the June 2015 Appellant's Brief, the appellant's representative waived RO consideration of such evidence in the first instance.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2015).  Additionally, the record contains a July 2011 statement requesting a hearing before the RO; however, in light of the fully favorable nature of this decision, which reopens and grants service connection for sleep apnea, the Board finds that the Veteran is not prejudiced by not being afforded a DRO hearing. 


FINDINGS OF FACT

1.  An October 2008 rating decision denied service connection for sleep apnea; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the October 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.

3.  Sleep apnea cannot be reasonably disassociated from the Veteran's military service.



CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for sleep apnea is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for sleep apnea.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Service connection for sleep apnea was originally denied in an October 2008 rating decision.  After the Veteran was notified in October 2008, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the October 2008 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the October 2008 rating decision included the Veteran's complete service treatment records, April and May 2008 private sleep studies showing a diagnosis of sleep apnea, and a September 2008 VA examination showing a diagnosis of sleep apnea.  The RO denied the claim on the basis that there was no evidence that sleep apnea was incurred in or caused by service.

The evidence received since the October 2008 rating decision includes four buddy statements from fellow sailors who witnessed the Veteran snore, gasp for air, and have interrupted breathing while sleeping during service.  Additionally, the evidence received since the October 2008 rating decision includes the June 2015 Appellant's Brief which indicates that the Veteran had ongoing symptoms since service.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects symptoms of sleep apnea during service and a theory of continuity of symptomatology of symptoms since service.  Therefore, the Board finds the above newly received evidence is new and material evidence with respect to the claim.  Id.;  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Accordingly, the claim of entitlement to service connection for sleep apnea is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be established for disability resulting from an injury or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted for sleep apnea because it began in service and has been present since.  A review of the service treatment records indicates that on March 10, 2005, the Veteran indicated that he had difficulty breathing or sudden breathing problems at night.  The March 2007 retirement physical examination revealed complaints of headaches, breathing problems, shortness of breath, bronchitis, and wheezing.  

Subsequent to the Veteran's military service, an April 5, 2008 polysomnogram report reflects a diagnosis of severe obstructive sleep apnea.  A September 2008 VA examination report reflects the Veteran's complaint that his headaches had become worse and he attributed it to his sleep apnea.  The VA examiner diagnosed obstructive sleep apnea.  A nexus opinion was not provided.

A June 2012 VA examination report reflects the Veteran's contention that his sleep apnea began years ago.  He reported that other sailors told him that he snored in service.  The examiner noted that the service treatment records did not reflect evidence of a diagnosed sleep disorder.  The examiner opined that it is "less likely as not" that the Veteran's sleep apnea was caused by or a result of the inservice complaints.  The examiner reasoned that the Veteran did not report any complaints of feeling tired in service in December 2003, no sleep disorder was diagnosed during service, and the examination at retirement was negative for a sleep disorder.

A February 2014 letter from a fellow sailor, E. H. M. who served with the Veteran, indicates that he witnessed the Veteran experience excessive snoring, appearing to stop breathing while sleeping, and excessive coughing.  E. H. M. also stated that he witnessed the Veteran tired and sluggish during the day.  Finally, E. H. M. indicated that the snoring and interrupted breathing he witnessed occurred in March 2007, and then again after service, he witnessed the same in September 2010.  
A February 2014 letter from R. D., who served with the Veteran, indicates that he witnessed the Veteran snore severely while sleeping, as well as having difficulty breathing such that he would wake up gasping and choking at times.  R. D. indicated that this would take its toll on the Veteran, who would be sleep deprived and complain of difficulty concentrating and forgetfulness.

A February 2014 letter from E. R., who served with the Veteran, indicates that he witnessed the Veteran snore severely while sleeping, so much so that he had his own area to sleep in because he would disturb everyone.  

A February 2014 letter from M. H., who served with the Veteran, indicates he witnessed the Veteran snore loudly and be short of breath while sleeping.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for sleep apnea.  The record clearly reflects that a sleep study was accomplished in April 2008 and it yielded a diagnosis of obstructive sleep apnea.  Although the Veteran was not diagnosed with sleep apnea during service, the treatment records show that during service, in March 2005, the Veteran reported sudden breathing problems at night.  Moreover, the lay evidence of record reflects that the Veteran had excessive snoring and interrupted breathing while sleeping during service, and that he continued to have these symptoms since his retirement from service.  In this regard, the Veteran and his buddies (E. H .M., R. D., E. R. and M. H.) are competent to report matters within their own personal knowledge such as experiencing shortness of breath/difficulty breathing during sleep, which the Veteran is competent to report, and snoring and interrupted periods of breathing, which the Veteran's buddies are competent to report that they observed the Veteran doing.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise).  It therefore follows that the statements of the Veteran, E. H. M., R. D., E. R., and M. H. are competent to report certain symptoms that have persisted from during active service to the present. 
Although the June 2012 VA examiner opined that the Veteran's sleep apnea was "less likely as not" incurred in or caused by service, the examiner failed to address the Veteran's actual in-service complaints about shortness of breath/difficulty breathing during sleep, the lay evidence of the Veteran's snoring and interrupted breathing during sleep, and lay evidence of continuity of symptoms in providing the rationale against the claim.  Instead, the examiner based the negative opinion on the lack of evidence in service to support a diagnosis of sleep apnea or sleep disorder.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the June 2012 VA medical opinion is of limited probative value.

While the Board could remand the claim for an additional medical opinion, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds the competent and probative evidence of record is sufficient to grant the claim.  In giving the Veteran the benefit of the doubt, the evidence shows that the Veteran's sleep apnea had its onset during service, manifesting itself as complaints of difficulty breathing during sleep and evidence of snoring and interrupted breathing during sleep.  Moreover, the competent, credible and probative evidence of record shows that these symptoms persisted to the present, and that sleep apnea was subsequently diagnosed in April 2008.  

Given the Veteran's service treatment records showing complaints of difficulty breathing during sleep, his buddies' credible report of snoring and interrupted breathing during sleep, and the Veteran's credible allegation of ongoing symptoms ever since service, the Board finds the evidence to be at least in relative equipoise, despite the lack of medical treatment records after service confirming a diagnosis of sleep apnea until April 2008.  In this regard, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


